DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkisian et al. (# US 2011/0303113) in view of Lucas (# US 2016/0237310).
Sarkisian et al. discloses:
1. A fluid set (see Examples)1, comprising: 
a pre-treatment composition ([0006]; [0018]), including: 
a multivalent metal salt ([0021]); and 

an ink composition ([0032]), including: 
a pigment ([0032]-[0033]); 
a polyurethane-based binder ([0037]); and 
an aqueous ink vehicle (water; [0035]); and 
an overcoat composition ([0028]), including: 
an aqueous overcoat vehicle ([0028]-[0029]).
2. The fluid set as defined in claim 1 wherein the polyurethane-based binder is selected from the group consisting of a polyester-polyurethane binder, a polyether-polyurethane binder, a polycarbonate-polyurethane binder, and combinations thereof ([0026]).
6. The fluid set as defined in claim 1 wherein the multivalent metal salt in the pre-treatment composition includes: 
a multivalent metal cation selected from the group consisting of a calcium cation, a magnesium cation, a zinc cation, an iron cation, an aluminum cation, and combinations thereof; and ([0021]).
an anion selected from the group consisting of a chloride anion, an iodide anion, a bromide anion, a nitrate anion, a carboxylate anion, a sulfonate anion, a sulfate anion, and combinations thereof ([0021]).
7. The fluid set as defined in claim 1 wherein: 
the blocked polyisocyanate crosslinker is present in the overcoat composition an amount ranging from about 0.5 wt % active to about 10 wt % active based on a total weight of the overcoat composition; and 

water present in an amount ranging from about 70 wt % to about 94.5 wt % based on the total weight of the overcoat composition; and 
an organic co-solvent present in an amount ranging from about 5 wt % to 25 wt % based on the total weight of the overcoat composition.
8. The fluid set as defined in claim 7 wherein the overcoat composition further comprises an additive selected from the group consisting of a non-ionic surfactant, an anti-decel agent, an antimicrobial agent, and combinations thereof ([0024]; [0028]).
9. The fluid set as defined in claim 1 wherein the pre-treatment composition, the ink composition, and the overcoat composition are maintained in separate containers or separate compartments in a single container(one or several successive inkjet printheads; [0038]).
10. The fluid set as defined in claim 1 wherein: 
the pre-treatment composition (see Table: 2) includes: 
the multivalent metal salt in an amount ranging from about 5 wt % to about 15 wt % based on a total weight of the pre-treatment composition (calcium chloride; see Table: 2) ; and 
an additive selected from the group consisting of a non-ionic surfactant ([0023]), a chelating agent, an antimicrobial agent, and combinations thereof; and the aqueous vehicle includes water ([0024]) and an organic solvent ([0024]).
11. The fluid set as defined in claim 1 wherein: 
the ink composition  ([0032]-[0033]) includes: 

the polyurethane-based binder in an amount ranging from about 2 wt % active to about 24 wt % active based on the total weight of the ink composition (polymer; 0 to 6%; [0032]; [0037]); 
a styrene acrylic dispersant ([0039]); and 
an additive selected from the group consisting of a non-ionic surfactant ([0036]), an anti-kogation agent, an antimicrobial agent, an anti-decel agent, and combinations thereof; and the aqueous ink vehicle includes water ([0035]) and an organic solvent ([0034]; [0037]).
Sarkisian et al. explicitly did not discloses:
1. An overcoat composition including: a blocked polyisocyanate crosslinker.
3. The fluid set as defined in claim 1 wherein the blocked polyisocyanate crosslinker in the overcoat composition is an anionic blocked polyisocyanate or a non-ionic blocked polyisocyanate.
4. The fluid set as defined in claim 3 wherein the blocked polyisocyanate crosslinker in the overcoat composition is a blocked polyisocyanate trimer having the structure:
(NCO)3R3(NHCO)3(BL)3-X(DL)X 
wherein: R is independently selected from the group consisting of a C2 to C10 branched or straight-chained alkyl, a C6 to C20 alicyclic compound, a C6 to C20 aromatic compound, and combinations thereof; and BL is selected from the group consisting of a phenol blocking group, a lactam blocking group, an oxime blocking 
5. The fluid set as defined in claim 1 wherein the blocked polyisocyanate crosslinker is a cationic blocked polyisocyanate.
Lucas teaches that to have the printed image with excellent storage stability, 
1. An overcoat composition including: a blocked polyisocyanate crosslinker ([0011]-[0013]).
3. The fluid set as defined in claim 1 wherein the blocked polyisocyanate crosslinker in the overcoat composition is an anionic blocked polyisocyanate or a non-ionic blocked polyisocyanate ([0011]-[0013]).
4. The fluid set as defined in claim 3 wherein the blocked polyisocyanate crosslinker in the overcoat composition is a blocked polyisocyanate trimer (3,5-dimethylpyrazole; which is same applicant discloses in their own specification in [0118]).
However, Lucas discloses exactly same polyisocyanate as applicant discloses in their own specification. The structure formula, which constant to the material. Therefore, the polyisocyanate (3,5-dimethylpyrazole ) discloses by the Lucas obviously have the structure:(NCO)3R3(NHCO)3(BL)3-X(DL)X.
5. The fluid set as defined in claim 1 wherein the blocked polyisocyanate crosslinker is a cationic blocked polyisocyanate ([0067]-[0081]; oximes compound, which is similar as applicant discloses in then own specification).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the overcoat composition of Sarkisian et al. by the . 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkisian et al. (# US 2011/0303113) in view of Lucas (# US 2016/0237310).
Sarkisian et al. discloses:
12. A textile printing kit (see Examples), comprising: 
a textile fabric ([0030]); 
a pre-treatment composition ([0006]; [0018]), including: 
a multivalent metal salt ([0020]-[0021]); and 
an aqueous vehicle ([0024]); 
an ink composition ([0032]), including: 
a pigment ([0032]-[0033]); 
a polyurethane-based binder ([0037]) selected from the group consisting of a polyester-polyurethane binder, a polyether-polyurethane binder, a polycarbonate-polyurethane binder, and combinations thereof; and 
an aqueous ink vehicle ([0034]-[0035]); and
an overcoat composition (varnish composition; [0029]), including: 
an aqueous overcoat vehicle ([0028]-[0029]).
13. The textile printing kit as defined in claim 12 wherein the textile fabric is selected from the group consisting of polyester fabrics, polyester blend fabrics, cotton fabrics, cotton blend fabrics, nylon fabrics, nylon blend fabrics, silk fabrics, silk blend fabrics, and combinations thereof ([0030]).
Sarkisian et al. explicitly did not discloses:
12. An overcoat composition including: a blocked polyisocyanate crosslinker.
Lucas teaches that to have the printed image with excellent storage stability, 
12. An overcoat composition including: a blocked polyisocyanate crosslinker ([0011]-[0013]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the overcoat composition of Sarkisian et al. by the aforementioned teaching of Lucas in order to have a the coated image with excellent storage stability. 

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkisian et al. (# US 2011/0303113) in view of Lucas (# US 2016/0237310).
Sarkisian et al. discloses:
14. A textile printing method ([0038]; see claim 1), comprising: 
ejecting a pre-treatment composition onto a textile fabric ([0038]), the pre-treatment composition including: 
a multivalent metal salt ([0020]-[0021]); and 
an aqueous vehicle ([0024]); 
ejecting an ink composition onto the textile fabric ([0038]), the ink composition including: 
a pigment ([0032]-[0033]); 

an aqueous ink vehicle ([0034]-[0035]); 
ejecting an overcoat composition onto the textile fabric ([0038]), the overcoat composition, including: 
an aqueous overcoat vehicle ([0028]-[0029]); and 
crosslinking the polyurethane-based binder with a deblocked polyisocyanate crosslinker on the textile fabric.
15. The textile printing method as defined in claim 14 wherein: a ratio of pre-treatment composition printed to ink composition printed ranges from 0.25:1 to 2:1 by volume; and a ratio of overcoat composition printed to ink composition printed ranges from ranges from 0.25:1 to 2:1 by volume ([0052]-[0056]).
Sarkisian et al. explicitly did not discloses:
14. An overcoat composition including: a blocked polyisocyanate crosslinker.
Lucas teaches that to have the printed image with excellent storage stability, 
14. An overcoat composition including: a blocked polyisocyanate crosslinker ([0011]-[0013]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the overcoat composition of Sarkisian et al. by the aforementioned teaching of Lucas in order to have a the coated image with excellent storage stability. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Kitagawa et al. (# US 2014/0186533) discloses method for inkjet textile printing comprising a printing step for printing an aqueous pigment ink on a specifically pretreated portion of a textile fiber product by an inkjet process, wherein said specific pretreatment is performed by applying at least: (A) a quaternary ammonium salt type cationic surfactant represented by the formula (1) below, and (B) a block isocyanate compound to the entire textile fiber product or a required portion thereof, and said aqueous pigment ink comprises at least a pigment, an aqueous liquid as a solvent or dispersion medium, and: (C) a water-soluble dispersing agent having a crosslinking property, (D) a self-emulsifying type urethane resin, and (E) a block isocyanate compound (see Abstract).
(2) Levin et al. (# US 2018/0043716) discloses methods for generating varnish knockouts that include applying a fixer material to a surface of a print medium, selectively applying a print material over the fixer material to form an image, and applying an overcoat material to form a durable coating on areas over the image and a nondurable coating over other areas of the surface (see Abstract).
(3) Askeland et al. (# US 2005/0225618) discloses systems and methods for providing smudge resistant and durable ink-jet images are provided. Specifically, a system for printing durable ink-jet ink images can comprise a first printhead containing a fixer composition including a charged fixer component, wherein the first printhead is 
(4) Li et al. (# US 2011/0018928) discloses suitable post printing curing agents include amide and amine-formaldehyde resin, phenolic resins, urea resins and blocked polyisocyanate. The selected post printing curing agent is soluble or dispersible in the ink. Inks contain the crosslinked hydrolytically stable polyurethane PUD binder and the selected post printing curing are stable in storage which means no curing reaction took place before printing. Only after the ink is printed and when the printed image is fused with heat and optionally pressure, the post printing curing undergoes chemical reaction with the one or more of the polyurethane dispersoid, dispersant, hydroxyl functional ink vehicle, the textile substrate ([0131]).
(5) Mazanek et al. (# US 2004/0266970) discloses a coating formulations comprising blocked polyisocyanates (see claim 7).
(6) Joege et al. (# US 2016/0251542) discloses an aqueous coating composition for applying topcoat (see Abstract). 

(8) Mann et al. (# US 2014/0362137) discloses an ink set can comprise an ink including an ink colorant and an ink vehicle, the ink devoid of metal salt; a treatment fluid including a latex, the treatment fluid devoid of thickener and colorant; and a fixer fluid including a precipitating agent, the fixer fluid devoid of colorant (see Abstract).
(9) Sarkisian et al. (# US 2014/0118449) discloses a white pre-treatment composition and printing method using such pre-treatment composition are disclosed. Said white pre-treatment composition encompasses a liquid vehicle, a polyvalent metal salt, a latex resin and, at least, 8 wt % of a titanium dioxide particles dispersion. Also disclosed is an ink-set containing said white pre-treatment composition and, at least, an ink composition comprising a liquid vehicle and a colorant (see Abstract)..


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853